Title: From George Washington to Brigadier General Peter Muhlenberg, 10 April 1778
From: Washington, George
To: Muhlenberg, Peter

 

Dear Sir
Head Quarters [Valley Forge] 10th April 1778

In answer to yours of this morning I have only to say that the matter respecting your Rank and that of Generals Woodford, Scott and Weedon has been most fully discussed at several times by Congress, the Committee of Congress, and a Board of General Officers, whose opinions all seemed to correspond. This contradicts the Report that Congress were at all events determined to give a preference to Genl Woodford, as it appears to me that their determination was founded upon the proceedings of the General Officers. Their report was short, because they had papers before them which fully evinced that the respective claims had been duly considered, and there was therefore no need of recapitulating all that had passed—You know my opinion, which has been given in a conversation between us. I cannot judge of the feelings of others, but my own should generally be regulated by the opinions of a set of Gentlemen, who I conceive have been actuated by the purest principles of impartiality and justice, and I do not think that any Officer will look upon a submission to their decision as dishonorable. I would not be thought to press you to a hasty decision upon this matter, but when you consider that we are upon the verge of the Campaign, you will think with me that no time is to be lost, because if a successor should be necessary, he will scarcely have time to be acquainted with the Brigade before they are called to action. I am &c.

G. W——n

